Title: To George Washington from Joseph Jones, 14 September 1777
From: Jones, Joseph
To: Washington, George



Dr Sr
[Philadelphia] 14th Sept. 1777.

Being in want of a light Pheeton I directed my Servt to inquire abt the City for one—He tells me he has found a single light carriage wch belongs to you and has been lying here for some time—I have not seen it but from his account of it expect it will answer my purpose and if you choose to sell will purchase and give any price you may think it reasonably worth—If it is your inclination to keep it and get it out of the way of the Enemey I will take it to Lancaster if we are obliged to move there, which you will please to determine by a line. I am Yr aff. hum. Sevt

Jos: Jones

